Citation Nr: 0919107	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 through 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Veteran filed a timely Substantive Appeal in March 2007.  
In addition to the issue outlined above, the Veteran's appeal 
also initially included the issues of service connection for 
arthritis of his left knee and of his right knee.  Service 
connection for arthritis of both knees was granted, and 
separate evaluations assigned for each knee, in a September 
2008 rating decision.  The Veteran has not appealed that 
decision.

In his Substantive Appeal, the Veteran initially requested 
scheduling of a Central Office hearing in Washington, D.C.  A 
Central Office hearing was scheduled to take place on 
December 3, 2008.  At the Veteran's written December 1, 2008 
request, however, the hearing was canceled.  Neither the 
Veteran nor his representative has requested the scheduling 
of a new hearing.

The Board notes that in his Substantive Appeal, the Veteran 
requested an earlier effective date for his service connected 
tinnitus.  This matter was denied by the RO in a May 2008 
Statement of the Case, and has also not been appealed by the 
Veteran.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's tinnitus 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
or, has necessitated any periods of hospitalization.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where schedular evaluations are 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in such cases 
is a finding that the veteran's disability presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

II.  Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, a disability 
based upon recurrent tinnitus warrants a maximum disability 
evaluation of 10 percent.  Regardless of whether tinnitus is 
perceived on one year, both ears, or in the head, a finding 
of recurrent tinnitus warrants only one single evaluation.

In this case, the Veteran was granted service connection for 
tinnitus in a March 2006 rating decision, and a maximum 
disability evaluation of 10 percent was assigned at that 
time.

The Veteran's service treatment records do not reflect any 
in-service treatment for tinnitus.  A July 1997 physical 
examination report notes that the Veteran reported that 
people were sometimes required to repeat their words two or 
three times in order for the Veteran to hear them clearly.  
The Veteran did not, however, report any tinnitus or ringing 
in his ears.

A June 2005 VA medical center treatment note indicates that 
the Veteran reported and was diagnosed with bilateral 
tinnitus.

In November 2005, the Veteran underwent a VA audiological 
examination.  He reported bilateral and recurrent tinnitus 
which occurred daily for a couple of minutes at a time.  He 
reported that this bothered him, but did not indicate that it 
interfered with his employment status or any periods of 
hospitalization for treatment of his tinnitus. 

In June 2008, the Veteran underwent a second VA audiological 
examination.  He reported constant ringing in both ears, but 
stated that he was not receiving any treatment for that 
condition.  The Veteran did not report that the ringing in 
his ears markedly interfered with his employment status, nor 
did he report any prior hospitalization due to his tinnitus.
The Veteran has not submitted any evidence showing that his 
tinnitus has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  Moreover, there is no indication that the 
Veteran's tinnitus has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board further finds that there is no basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Accordingly, the Veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus is denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for hearing loss in a November 
2005 notification letter.  In March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and post-
service VA medical center treatment records have been 
obtained.  Additionally, he was afforded two VA audiological 
examinations in November 2005 and June 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


